IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 167 EAL 2020
                                               :
                      Respondent               :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
R.L.,                                          :
                                               :
                      Petitioner               :


                                        ORDER



PER CURIAM

        AND NOW, this 29th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.